DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/410555 filed on 05/13/2019 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rangesh et al. [US 2021/0056713 A1], hereinafter referred to as Rangesh.
 	As to Claim 1 and 11, Rangesh discloses a vehicle control system for an autonomous vehicle (AV), the vehicle control system ([see at least abstract and 0150]) comprising: a perception unit ([see at least Fig. 11, Fig. 17, 0087  and 0162]); and a behavioral planning unit ([see at least Fig. 11, Fig. 17, 0087, 0088, 0090  and 0162]) comprising: an intent estimator configured to receive a first set of perception information from the perception unit ([see at least Fig. 11, 0087, 0088, 0090  and 0162]); a motion predictor configured to receive the first set of perception information from the perception unit ([see at least Fig. 11, 0033, 0041, 0087, 0153, 0154  and 0162]); a function approximator configured to receive a second set of perception information from the perception unit, wherein the second set of perception information is smaller than the first set of perception information, the function approximator further configured to determine a prediction ([see at least Fig. 11, 0052, 0053, 0136, 0155-0160  and 0162]); and a control unit configured to use the prediction to control an operation of the AV ([see at least Fig. 11, 0159 and 0160]).  

As to Claim 2 and 12, Rangesh discloses a vehicle control unit, wherein the behavioral planning unit is configured to concurrently combine an output of the intent estimator and an output of the motion predictor([see at least Fig. 11, 0087, 0088, 0090  and 0162]).  

As to Claim 3 and 13, Rangesh discloses a vehicle control unit, wherein the behavioral planning unit is configured to concurrently combine the output of the intent estimator and the output of the motion predictor using a voting method ([see at least 0074, 0075 and 0080]).  

As to Claim 4 and 14, Rangesh discloses a vehicle control unit, wherein the behavioral planning unit is configured to concurrently combine the output of the intent estimator and the output of the motion predictor using algebraic multiplication ([see at least 0083 and 0099-0101]).  

As to Claim 5 and 15, Rangesh discloses a vehicle control unit, wherein the function approximator is further configured to determine whether an output of the intent estimator is correct, and on a condition that the function approximator determines that the output of the intent estimator is not correct, the function approximator is further configured to discredit the intent estimator ([see at least 0083 and 0099-0101]).  

As to Claim 6 and 16, Rangesh discloses a vehicle control unit, wherein the function approximator is further configured to determine whether an output of the motion predictor is correct, and on a condition that the function approximator determines that the output of the motion predictor is not correct, the function approximator is further configured to discredit the motion predictor ([see at least 0068, 0127-0129 and 0139]).

As to Claim 7 and 17, Rangesh discloses a vehicle control unit, wherein the second set of perception information is a learned set of correlations or derivations ([see at least 0038, 0061, 0074, 0089, 0090 and 0138]). 

As to Claim 8 and 18, Rangesh discloses a vehicle control unit, wherein the function approximator is further configured to determine a context of an observed scene based on the second set of perception information ([see at least 0074, 0085, 0089, 0090 and 0138]).

As to Claim 9 and 19, Rangesh discloses a vehicle control unit, wherein the function approximator is configured to combine an output of the intent estimator, an output of the motion predictor, and the second set of perception information  ([see at least 0074, 0085, 0089, 0090 and 0138]).

As to Claim 10 and 20, Rangesh discloses a vehicle control unit, wherein the function approximator is configured to determine the prediction based on the combination of the output of the intent estimator, the output of the motion predictor, and the second set of perception information([see at least 0074, 0085, 0089, 0090 and 0138]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668